 SERVAIR, INC.Servair, Inc. and District Lodge 143 and LocalLodge 601, International Association of Ma-chinists and Aerospace Workers, AFL-CIO andTeamsters Local 959-State of Alaska affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, Party in Interest, and Local 302,International Union of Operating Engineers,AFL-CIO, Party in Interest. Cases 19-CA-9594, 19-CA-9663, and 19-RC-83281October 21, 1982SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND JENKINSOn June 30, 1978, the National Labor RelationsBoard issued its Decision, Order, and Direction ofSecond Election in the above-entitled proceeding,2finding that the Respondent violated Section8(a)(l) of the Act by creating the impression ofsurveillance of employees' union activities, coer-cively interrogating employees concerning theirunion activities and sympathies, threatening em-ployees with layoff or discharge because of theirprotected activities, and threatening to refuse tobargain with the Teamsters. The Board furtherfound that the Respondent violated Section 8(a)(2)and (1) of the Act by devising a plan to preventthe Teamsters from representing the employees,causing an employee to distribute literature favor-ing the Engineers over the Teamsters, urging theemployees to form their own labor organization,maintaining a list of Teamsters advocates scheduledfor possible discharge and notifying the employeesof the list, writing a warning letter to a Teamstersadvocate and later discharging him, and discharg-ing employees who were striking to protest the Re-spondent's unfair labor practices. Also, the Boarddetermined that the Respondent violated Section8(a)(3) and (1) of the Act by telling a clerical em-ployee to screen out Teamsters supporters whenreviewing job applications, writing a warning letterto a Teamsters advocate and subsequently dis-charging him, and discharging employees whowere engaging in a strike to protest the Respond-ent's unfair labor practices.The Board ordered the Respondent to cease anddesist from these practices and from in any othermanner interfering with employee rights guaran-teed under Section 7 of the Act. Affirmatively, theBoard ordered the Respondent to rescind and ex-punge from its files the letter of warning given toOn April 21, 1981, the Executive Secretary, by direction of theBoard, issued an Order severing Case 19-RC-8328 from this proceeding.2 236 NLRB 1278.265 NLRB No. 14employee George MacLean dated June 13, 1977,and all references to it; to offer immediate and fullreinstatement, with backpay plus interest, toMacLean and 19 named unfair labor practice strik-ers; and to post appropriate notices.On October 23, 1979, the United States Court ofAppeals for the Ninth Circuit issued its decision,3wherein the court affirmed the Board's finding thatthe Respondent, in response to the Teamsters driveto oust the incumbent Machinists, interrogated em-ployees, created the impression of surveillance,threatened to discharge employees if the Teamsterswon, and discriminated against Teamsters job ap-plicants.The court also affirmed the Board's finding thatapproximately 6 weeks after the initial election theRespondent unlawfully terminated a leading sup-porter of the Teamsters-MacLean. However, al-though the court upheld the Board's finding thatMacLean was unlawfully discharged, it refused toenforce at this time that portion of the Board'sOrder requiring the Respondent to offer him rein-statement. In the court's view, because the Re-spondent had previously reinstated MacLean andMacLean had later quit or left his employ, to orderhis reinstatement now would be punitive and de-prive the Respondent of a hearing on reinstate-ment. The court remanded the case to the Board"for appropriate findings [on] the question [of]whether MacLean terminated his employment vol-untarily."The court also refused to affirm the Board's find-ing that the Respondent unlawfully terminated the19 employees who struck in protest of MacLean'sunlawful discharge. The court found that the evi-dence did not support the Board's finding that theRespondent's motive in discharging the 19 employ-ees was to prevent the Teamsters from becomingthe employees' bargaining representative. Thecourt additionally found that, in any event, theBoard should have deferred to an arbitrator's deci-sion upholding the discharge of the 19 employees.In the court's view, on the facts of this case"[t]here is little support for the Board's contentionthat 8(a)(2) issues were so 'intertwined' with the8(a)(3) discharge issues that the question about the,19 strikers was not resolved at arbitration." Rather,the court found that the only issue, both before thearbitrator and before the Board, was the factualone of the Respondent's motive in discharging the19 strikers, and in its view this factual issue "wasthe same whether it arose under 8(a)(2) or (3)." Inthese circumstances the court stated that choosing"to proceed on the basis of 8(a)(2) in addition tos Servair, Inc. v. N.LR.B., 607 F.2d 258.181 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(3)" is not enough to "justify ignoring the arbi-tration award," and it expressed the further con-cern that, "if the Board's view of the law prevails,contractual issues resolved by arbitration canalways be raised again before the NLRB by castingthem as statutory violations." The court stated, "Ifan arbitrator, with the agreement of the parties, re-solves an issue completely, that decision should notbe disregarded simply because the issue is capableof being perceived as a statutory question."On November 30, 1979, the General Counselfiled a "Petition for Rehearing, and Suggestion forRehearing in Banc" on behalf of the NationalLabor Relations Board. In the petition for rehear-ing the General Counsel raised three separateissues: (1) proof of unlawful motivation was not es-sential in order to establish that the Respondent'sdischarge of the 19 strikers was unlawful; (2) thecourt's holding that the Board should have de-ferred to the arbitrator's decision reflected a misap-prehension of the Board's rationale for refusing todefer on the facts of this case, and, even if thecourt adhered to its view that the Board's statedreason for refusing to defer to arbitration in thiscase was inadequate, the court was required toremand the case in order to permit the Board tomake initial factual findings and to exercise its dis-cretion in accordance with the criteria set forth inSpielberg Manufacturing Company, 112 NLRB 1080,1081-82 (1955), and similar cases; and (3) thecourt's declining to enforce the reinstatement pro-visions of the Board's Order with respect toMacLean was based on a misunderstanding of theBoard's procedures.On May 22, 1980, the court issued the followingorder:Upon the petition for rehearing of the Na-tional Labor Relations Board filed herein onNovember 30, 1979, the opinion entered hereinon October 23, 1979, is withdrawn and thecause is remanded to the National Labor Rela-tions Board for further consideration under thestandards set forth in Spielberg ManufacturingCo., 112 NLRB 1080, 36 LRRM 1152 (1955).The above panel will retain jurisdiction iffurther appellate review is necessary. [624 F.2d92.]On July 17, 1980, the Board notified the partiesof the remand and invited them to file statementsof position. Thereafter, statements were filed bythe Respondent and the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record as a whole,the order of the United States Court of Appeals forthe Ninth Circuit remanding the proceeding, andthe statements of position, and, for the reasons setforth infra, has decided to adhere to its original de-cision of not deferring to the arbitrator's awardconcerning the discharge of the 19 strikers.The only issue presently before the Board on thecourt's remand is whether the arbitral decision sus-taining the discharge of the 19 employees whowalked out to protest MacLean's discharge is enti-tled to deference under the Board's Spielberg crite-ria.4In Spielberg, the Board approved deferral toarbitration provided: (1) the arbitral proceedingswere fair and regular, (2) all parties had consentedto be bound by the arbitrator's decision, and (3) theaward was not repugnant to the policies of theAct.Here, the facts show that 19 employees met atthe airport on June 19, 1977, to protest MacLean'sdischarge and agreed that they would not workuntil something was resolved with managementabout the discharge. Manager Nyeland dischargedall 19 strikers. Seventeen of the nineteen strikersfiled grievances, and the Machinists demanded re-instatement of all those discharged. The grievances,which were processed in accordance with theterms of the Respondent's expired contract withthe Machinists, were presented to arbitration. Thearbitrator ruled that all 19 discharges were forcause, but that some of the grievants should be re-instated because of mitigating factors. The arbitra-tor concluded that, under the facts and circum-stances of this dispute, the grievants were engagedin work stoppage activity that was clearly in viola-tion of the agreement. The agreement contained ano-strike clause.The Board in its decision found that the Re-spondent's discharge of the 19 strikers was "an in-tegral part" of its campaign of unlawful assistancein violation of Section 8(a)(2) of the Act, and de-clined to defer to the arbitrator's award that basi-cally approved the discharge of the 19 employees.The Board stated, "[T]he issue before the arbitra-tor, the discharge of 19 employees, [was] so closelyinterwined with, and, indeed, a part of, the 8(a)2)allegations, which types of allegations never havebeen and cannot be delegated to an arbitrator, thata hearing and decision by the Board is required."That, however, is not the only reason deferralwould be inappropriate in the circumstances of thiscase. The Board will not defer to an arbitrator'saward unless the arbitral proceeding was fair andregular on its face. Where there is an apparent con-4 Spielberg Manufacturing Company, supra182 SERVAIR, INC.flict of interest between the employees and theunion representing them in the arbitration proceed-ing, the Board properly refuses to defer. SeeN.LR.B. v. International Longshoremen's & Ware-housemen's Union & Local 27 [Port Angeles JointPort Labor Relations Committee], 514 F.2d 481, 483(9th Cir. 1975); Kansas Meat Packers, a Division ofAristo Foods, Inc., 198 NLRB 543, 544 (1972).In the instant case, many of the employees whostruck over the discharge of MacLean, a leadingTeamsters supporter, also supported the Teamsters.At the time of the strike, the incumbent Machinistswas seeking supporters for itself and was trying todefeat the efforts of the Teamsters. The Machinistshad an interest in representing these striking em-ployees in order to encourage them to be membersof the Machinists, but the Machinists could alsobenefit if a substantial number of the employeeswho were supporting the rival Teamsters was notreinstated to their former jobs where they conceiv-ably would continue their campaign against theMachinists. Because of this potential conflict of in-terest of the Machinists, the question of whether ornot the strike was an unfair labor practice strikewas not placed before the arbitrator for decision.Nor did the arbitrator consider whether the seri-ousness of MacLean's discriminatory dischargewarrant a conclusion that the employees were notprohibited by the no-strike clause in the contractfrom striking to protest the discharge. The Machin-ists entire defense was that the employees did notstrike, but merely attempted to talk with manage-ment when they were supposed to be working. TheMachinists representative told the striking employ-ees that what they were doing was contrary to thecollective-bargaining agreement, and that under thecircumstances it was going to be difficult to gettheir jobs back. Faced with apparent unanimity onthe part of the Machinists and the Respondent thatthe employees' conduct was unjustified, and pre-sented with no evidence or contention that wouldjustify the employees' strike despite the no-strikeclause, the arbitrator sustained the mass discharge.We conclude that the employees' interests were notadequately represented in the arbitral process.The Supreme Court, in Mastro Plastics,5heldthat a waiver of the right to engage in "any strike"did not, without more, embrace strikes againstunfair labor practices designed to interfere with theemployees' free choice of a bargaining representa-tive. The Court there indicated that the no-strikeclause and the corresponding grievance-arbitrationprovisions were more naturally interpreted as pro-viding a mechanism for avoiding interruptions ofproduction due to disputes over the meaning and5 Mastro Plastics Corp.. et al. v. N.L.R.B., 350 U.S. 270 (1956).application of various contractual provisions. TheCourt stated that, without more, such clauses donot reach strikes which are in protest of unfairlabor practices "destructive of the foundation onwhich collective bargaining must rest," that foun-dation being the employees' "full freedom of asso-ciation." Where an employer has engaged in seri-ous unfair labor practices that undermine employeefree choice, and has thereby destroyed the founda-tions of stable collective bargaining, an ordinaryno-strike clause does not constitute a legitimate andsubstantial business reason that justifies the dis-charge of employees who strike in response to seri-ous unfair labor practices.In the present case, the unfair labor practicefindings sustained by the Ninth Circuit establishthat the Respondent engaged in the kind of seriousunfair labor practices that undermine the founda-tions of collective bargaining. Accordingly, wefind that the Respondent was precluded from rely-ing on the no-strike clause to discharge the 19 em-ployees who refused to work in protest ofMacLean's unlawful discharge.For the foregoing reasons, we find that deferralto the arbitrator's award would not be appropriate.We believe that the evidence clearly shows that aninherent conflict of interest was present in the Ma-chinists representation of the striking employeesbefore the arbitrator. The evidence also establishesthat the unfair labor practice strike issue was notraised before the arbitrator; nor was the questionwhether the employees were justified in strikingeven in the face of a no-strike clause in the con-tract. In such circumstances, we are constrained toconclude that the arbitration was not fair and regu-lar and that it would be repugnant to the purposesof the Act to defer to the arbitrator's award.The foregoing discussion has been responsive tothe only issue before us on remand from the court.However, because of concerns earlier expressed bythe court in its now-withdrawn opinion, we deemit appropriate to take the opportunity to addressourselves to those concerns.With respect to the discharge of the 19 strikingemployees, we believe it unnecessary to determinewhether the Respondent acted with a discriminato-ry motive. In our view, the issue is whether thestriking employees were engaged in protected ac-tivity and, if so, whether they were discharged forthat reason.We have found on the basis of the record evi-dence that the strike was caused by the Respond-ent's unlawful discharge of MacLean and that theemployees' action was to protest this discharge.We have also found, under the doctrine enunciatedin Mastro Plastics, supra, that the unlawful dis-183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge of MacLean was a serious unfair labor prac-tice which goes to the very heart of the Act. Ac-cordingly, we concluded that the no-strike clausein the contract did not prohibit employees fromstriking to protest the unlawful discharge of Ma-cLean. Consequently, the 19 striking employeeswere engaged in protected concerted activity andwhen the Respondent discharged them for thisreason-which is undisputed-the discharges wereunlawful, irrespective of the Respondent's motive.With respect to our finding that employeeMacLean was unlawfully discharged and that as amatter of remedy he is entitled to reinstatementand backpay, our rationale was as follows. We didnot believe that anyone could seriously contest ourfinding that MacLean's discharge was unlawfulunder the Act. The only real issue raised is wheth-er, after the discharge and reinstatement by the Re-spondent, MacLean voluntarily left his employ-ment and thereby forfeited his right to reinstate-ment and partial backpay. The simple answer tothis is that on the record before us we are unableto determine whether MacLean's departure wastruly voluntary. In such circumstances, we are un-willing to resolve the doubt in favor of the wrong-doer and, in accordance with our customary prac-tice, we leave the resolution of such matter to thecompliance stage of the proceeding where both theGeneral Counsel and the Respondent will have theopportunity to address this issue.Accordingly, in light of the foregoing findingsand conclusions, we shall affirm our prior Decisionand Order in this proceeding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby affirms its original Decisionand Order in this proceeding reported at 236NLRB 1278 (1978).MEMBER FANNING, concurring:I agree with the result reached by my colleaguesin affirming the Board's prior Order in this pro-ceeding. I conclude that declining to defer to thearbitrator's award properly obtains here, where theevidence shows the strike was occasioned by, andin response to, the Respondent's unlawful dischargeof employee MacLean. Thus, under Mastro Plastics,supra, the strikers did not forfeit their protectionunder the Act. The Respondent by virtue of itscommission of serious unfair labor practices wasnot entitled to rely on the no-strike clause here todischarge the 19 employees who protested thoseactions. The arbitrator did not address that issue-it apparently was not presented for consideration-and his award as rendered was in my view incom-patible with Board and court precedent. Accord-ingly, I deem deferral to that award to be inappro-priate.6CHAIRMAN VAN DE WATER, concurring in partand dissenting in part:I agree that the Board should not defer to the ar-bitration award upholding the discharge of the 19unfair labor practice strikers. Although I favor astring deferral policy, I would not defer, as statedin my dissent in Professional Porter & WindowCleaning Co., Division of Propoco, Inc., 263 NLRB136 (1982), where the arbitration proceedings andaward fail to meet the standards for deferral set bySpielberg Manufacturing Company, 112 NLRB 1080(1955). Here, because of the apparent serious con-flict of interests between the strikers and theirunion representative at arbitration, the arbitrationproceedings do not "appear to have been fair andregular," the first Spielberg deferral standard. Ac-cordingly, deferral is inappropriate.I also agree that Mastro Plastics Corp. et al. v.N.LR.B., 350 U.S. 270 (1956), is applicable hereand that the strike in protest of the Respondent'sdischarge of employee MacLean was protected de-spite the contractual no-strike provision. Althoughnot every strike over an unfair labor practice orover an unlawful discharge would warrant disre-gard of a no-strike provision, the Respondent's dis-charge of the leading Teamsters advocate, follow-ing other related serious unfair labor practices, con-stitutes misconduct sufficiently serious to justify thestrike. The Respondent's discharge of MacLeanwas part of its unlawful plan to discriminate againstemployees who supported the Teamsters and itsdesign to prevent the Teamsters from becoming therepresentative of its employees. As found by theAdministrative Law Judge and adopted by theBoard in the original Decision and Order herein,"Respondent's course of conduct ...was perva-sive, forceful, and in flagrant violation of the Act."236 NLRB at 1285.I do not agree that MacLean is entitled to a rein-statement order, even if it were contingent on com-pliance proceedings. Although MacLean was un-lawfully discharged, he was reinstated pursuant toan agreement reached at the third step of the griev-ance procedure. Shortly after his reinstatement,however, MacLean left the Respondent's employ-ment. In these circumstances, a reinstatement ordera In view of this conclusion, I find it unnecessary to conjecture as topossible reasons why this question-albeit in good faith-might not havebeen specifically litigated before the arbitrator, nor to derive conclusionstherefrom. I note in passing, however, that the Board did not specificallyposit that rationale in our earlier decision, believing it sufficient to notethe plexus between the strike discharges and the 8(aX2) issue, which isont susceptible to deferral.184 SERVAIR, INC. 185is proper only if the record shows that MacLean MacLean's departure was involuntary. According-left involuntarily or was constructively discharged. ly, on this record, reinstatement is not a properAlthough the majority state that there is a real remedy.7issue over whether MacLean left voluntarily, theyalso recognize that the record fails to show underwhat circumstances MacLean left. Thus, so far asthe record shows, MacLean was reinstated and 'MacLean may, however, be entitled to backpay from when he wathen quit; the record does not show that discharged until he was reinstated, but that is a matter properly left tothe compliance stage of this proceeding.